Final Rejection
This is a reissue application of U.S. Patent No. 9,541,270 (“the ‘270 patent”). This application was filed 1/9/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘270 patent, the AIA  first to file provisions govern. 
Several Office actions and responses have been entered during prosecution, and this action is in response to the response filed 10/28/2022 (“Response”). During the course of prosecution, the specification and drawings are amended, claims 1, 2, 4-21 are amended, and new claims 22-57 are added. Claims 1-57 are pending.
The Response was filed on 10/28/2022, but the 7/29/2022 paper gave a two month shortened statutory period for response, and no extension of time was requested. Previously, when filing its RCE on 12/3/2021, applicant checked a checkbox stating “The Director is hereby authorized to charge any underpayment of fees, or credit any overpayments, to Deposit Account No 600299”. This statement does not limit itself to that particular response and may be considered as a general authorization to charge all required fees. 37 CFR 1.136(a)(3) states, in part, that “An authorization to charge all required fees . . . will be treated as a constructive petition for an extension of time in any concurrent or future reply requiring a petition for an extension of time under this paragraph for its timely submission.” (emphasis added). The generic statement in the 12/3/2021 paper is an authorization to charge all required fees, without time limit, and is taken under 37 CFR 1.136(a)(3) to extend to a constructive petition for extension of time and its required fee to permit the timely filing of the 10/28/2022 response. A 1 month extension of time will be charged to the deposit account 600299.

Specification
The 12/3/2021 specification amendment still has not been corrected and is objected to as it is improperly marked. All amendments in reissue are made relative to the patent, not relative to prior amendments. 37 CFR 1.173(g). The markings in the amendment have been made relative to the prior amendment. Correction is required.

Claim Objections
Claims 15, 20, 21, 27, and 46 are objected to for informalities. 
In claim 15 “42” has been added but it is not underlined as required by 37 CFR 1.173.
In claim 27, it seems that the word “is” should be added between “with” and “the” otherwise the sentence does not make sense.
Additionally applicant did not fix any of the marking errors identified in the 7/29/2022 Notice of Non-Compliant Amendment. See page 3 of that Notice. Claims 20, 21, and 46 are objected to for those errors. Portion should be presented in claims 20 and 21 without markings, potion should not be present in those claims and should not be in brackets, and the bracketed material in claim 46 must be deleted.
Correction is required.

35 USC § 112(f) Issues
The MPEP explains when a limitation invokes 35 U.S.C. 112(f)/6th paragraph (hereinafter, 112(f)) and how to interpret such limitations.  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine whether a limitation invokes 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Here, the following limitations require further analysis.
“a series of electrical components for generating LED illumination . . .” (claim 1, 46)
As to the first prong, a “component” has traditionally been recognized as a nonce term, a generic placeholder that merely substitutes for the word means and has no specific structural meaning. See MPEP 2181 I.A. Adding “electrical” adds no structure to the term. As to the second prong, the term is modified by functional language in that “for generating LED illumination” conveys the function. However, the third prong fails because the claim specifies structure for performing this function. The claim further states that the components comprise a printed circuit board comprising a set of LED bulbs, and circuitry for transmitting electricity to actuate the bulbs. The three prong test is not met and 112(f) is not invoked.

“electrical conversion components . . .” (claim 1)
As to the first prong, a “component” has traditionally been recognized as a nonce term, a generic placeholder that merely substitutes for the word means and has no specific structural meaning. See MPEP 2181 I.A. Adding “electrical” and “conversion” adds no sufficiently definite structure to the term. As to the second prong, the term is modified by functional language in that it is “for converting the electrical current received from said socket base to electrical current having the necessary characteristics for actuating said LED bulbs.” The third prong is likewise met and there is no further structure of the electrical conversion components. The three prong test is met and 112(f) is invoked.
As 112(f) is invoked we must look to the specification to see what is covered by the claims. Fig. 5 depicts an AC/DC converter which converts the current received into a usable current for actuating LEDs. Alternatively, Fig. 6 depicts more detailed circuitry that ultimately does this, from INPUT at the bottom of the figure to OUTPUT at the top. The claim covers these, plus equivalents.

“said electrical conversion components comprise: a driver component . . .  having electrical transformer components for reducing the incoming voltage to a subsequently usable voltage” (claim 3)
Electrical conversion components was discussed as to claim 1, but must be explored further as it now includes the driver component and electrical transformer components. As to the first prong, a “component” has traditionally been recognized as a nonce term, a generic placeholder that merely substitutes for the word means and has no specific structural meaning. See MPEP 2181 I.A. Adding “driver” and “electrical transformer” adds no structure to the term. As to the second prong, the term is modified by functional language in that it is “for reducing the incoming voltage to a subsequently usable voltage.” The third prong is likewise met and there is no further structure of these components. The three prong test is met and 112(f) is invoked.
As 112(f) is invoked we must look to the specification to see what is covered by the claims. Fig. 6 is explicitly said to depict “a circuit diagram for a driver component.” Col. 5 line 9. It depicts more detailed circuitry that ultimately does the claimed function, from INPUT at the bottom of the figure to OUTPUT at the top. The claim covers this, plus equivalents.

“said driver component including electrical transformer components for reducing the subsequently usable voltage to an LED-usable voltage” (claim 9)
As to the first prong, a “component” has traditionally been recognized as a nonce term, a generic placeholder that merely substitutes for the word means and has no specific structural meaning. See MPEP 2181 I.A. Adding “driver” and “electrical transformer” adds no structure to the term. As to the second prong, the term is modified by functional language in that it is “for reducing the incoming voltage.” The third prong is likewise met and there is no further structure of these components. The three prong test is met and 112(f) is invoked.
As 112(f) is invoked we must look to the specification to see what is covered by the claims. Fig. 6 is explicitly said to depict “a circuit diagram for a driver component.” Col. 5 line 9. It depicts more detailed circuitry that ultimately does the claimed function, from INPUT at the bottom of the figure to OUTPUT at the top. The claim covers this, plus equivalents.

“junction box components for enabling said integral LED light fixture to alternatively be installed in a junction box” (claim 17)
While this term uses components like many of the others addressed herein, the claim further requires that the components comprise a mounting plate, incandescent light bulb socket assembly, and electrical wires. These are sufficient structure in the claim for enabling the fixture to be installed in a junction box, and 112(f) is not invoked.

“electrical components . . . comprising: a set of [LEDs] for emitting illumination; and an electric circuit . . . for actuating said set of [LEDs]” (claim 22 and claim 38)
Again, electrical component would meet the first prong. But to the extent that there is any function there is also structure for performing the function. The LEDs emit illumination and the electric circuit actuates the LEDs. A circuit combined with its specific function is generally considered sufficient structure. See MPEP 2181 I.A. 112(f) is not invoked.

“junction box components for enabling said integral LED light fixture to alternatively be operatively attached to a junction box” (claim 35)
While this term uses components like many of the others addressed herein, the claim further requires that the components comprise a mounting plate and electrical wires. These are sufficient structure in the claim for enabling the fixture to be installed in a junction box, and 112(f) is not invoked.

“electrical components . . . comprising: a printed circuit board; and an electric circuit comprising: a set of LEDs . . . for emitting illumination . . . and electric leads . . . for actuating said LEDs” (claim 36)
Again, electrical component would meet the first prong. But to the extent that there is any function there is also structure for performing the function. The LEDs emit illumination and the electric leads actuate the LEDs. A circuit combined with its specific function is generally considered sufficient structure. See MPEP 2181 I.A. Additionally the circuit here has added structure, the LEDs and leads. 112(f) is not invoked.

“a lens retaining structure for cooperating with said lens to assist in retaining said lens on said housing base.” (claim 33)
“structure for cooperating with said at least one lens-engaging protuberance of said housing base to removably retain said lens in said open forward cylindrical end of said housing base” (claim 42)
“releasable locking structure and . . . removable locking structure . . . said releasable locking structure and said removable locking structure cooperating to reliably locking said removable lens and said base together.” (claim 45)
As to the first prong, a “structure” is a nonce term, a generic placeholder that merely substitutes for the word means and has no specific structural meaning. See MPEP 2181 I.A. As to the second prong, the term is modified by functional language, the remainder that is quoted above. There is further no structure in the claim for performing the function. The three prong test is met and 112(f) is invoked. 
As 112(f) is invoked we must look to the specification to see what is covered by the claims. The structure that performs this function is the tabs 56 for claim 32, screw slots 80 of the lens for claim 42, and the slots 80 and tabs 56 together for claim 45. See Fig. 3; col. 6 lines 47-53. The claim covers these things, plus equivalents.

“switching apparatus for selectively actuating and deactuating said at least one LED bulb” (claim 48).
As to the first prong, an “apparatus” is a nonce term, a generic placeholder that merely substitutes for the word means and has no specific structural meaning. See MPEP 2181 I.A. As to the second prong, the term is modified by functional language, the remainder that is quoted above. There is further no structure in the claim for performing the function. The three prong test is met and 112(f) is invoked. 
As 112(f) is invoked we must look to the specification to see what is covered by the claims. The structure that performs this function is the switch 79 shown in Fig. 7. The claim covers this, plus equivalents.


Claim Rejections - 35 USC § 251
Claims 1-57 are rejected under 35 U.S.C. 251 because new matter has been introduced into the application. See the new matter rejection under section 112(a) below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 17-19, 22-35, 37, 41-43, 45, 47-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 22 requires that the lens portion has “a continuous curve without any corners to render said forwardmost lens portion being less vulnerable to breakage.”
Claim 42 requires that the housing base has a “gentle curve with no sharp corners to reduce the likelihood of breakage of said housing base.”
There is no indication in the specification that the shape of either the lens or housing base has any bearing on the likelihood of breakage. The specification mentions breakage in two places: at col. 3 lines 32-36 it is said that having the fixture flush with the mounting surface resists breakage, but this has nothing to do with the shape or any curve. Col. 3 lines 45-46 say that an object of the invention is to provide a fixture that protects against light source breakage, but this presumably is referring to the LED bulbs, i.e. the “light source”, and not fixture itself, but in any event again does not link this feature to the curved shape. With nothing to go on from the specification it is new matter to now claim that the shape reduces likelihood of breakage. Note that the examiner finds it to be acceptable to claim these elements are curved, such as was done in claim 44 which is not rejected here, just not that the curve causes this improvement.
Claim 42 additionally requires that the lens and the housing base have essentially the same gentle curve to provide the appearance of a single component with said lens base. Nothing in the text of the specification says that these two components should have essentially the same curve. The best potential disclosure may be in Fig. 2, but it is difficult to say that these parts have the same curve, particularly with nothing in the specification. Additionally, nothing in the specification says that by having the same curve this provides the appearance of a single component. Both of these things—the lens and housing base having the same curve, and that this provides the appearance of a single component—are therefore new matter.
Claim 47 requires that the housing base has a height above the support, the central portion has a height above the support, and neither of these heights is less than fifty percent of the other. The examiner finds nothing in the specification that describes this. The only possible argument that this has been disclosed would be that this is shown in the drawings. However, nothing in the specification states that the drawings are to scale, and the proportions of drawings cannot be relied upon to show particular and specific sizes when the specification is silent as to the issue. See MPEP 2125; Hockerson-Halbertadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956 (Fed. Cir. 2000). In any case, even if the drawings were to scale and one could see how the heights of these portions relate, this would just be one specific example, which would not show possession of the range of possibilities that are claimed. 
Claim 48 requires “a non-conductive board for holding electronic components.” This element is described in the specification only as a printed circuit board. But dependent claim 49 further limits the non-conductive board to a printed circuit board. In light of this, applicant must feel, if claim 49 is a proper dependent claim, that printed circuit board is further limiting, such that “non-conductive board” is a broader term. The problem then is that applicant only has written description support for printed circuit board, not for the broader non-conductive board.  
Claim 52 requires that the height of the housing and the height of the lens are within twenty five percent of each other. The examiner finds nothing in the specification that describes this. The closest thing seems to be claim 2, which was present as originally filed and requires that the lens height is no greater than twice the housing height. But these requirements are not coextensive and possession of the material of claim 2 does not show possession of the material of claim 52. Applicant might argue that the drawings show this, but again there is no indication the drawings are to scale, and even if they were they would show one specific example that does not show possession of the claim requirements. The specification (col. 6 line 65) also states that the lens may have a height of 3.62”, but no height is given for the housing, and again even if it did that would merely be one specific example that does not show possession of the entire range.

Claims 14, 15, 17-19, 23-35, 37, 41, 43, 45, and 49-57 are rejected as depending from one of the above claims and therefore including the same problems.

Claims 22-35, 37, 41, 44, 46, and 48-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 22, lines 8-9, the claim requires that the central wall cooperates with the closed forwardly-extending wall “to define a rearward housing base recess.” But “a rearward housing base recess” was already defined in the claim, therefore it is not clear whether this is supposed to refer to the same rearward housing base recess or a different one. The examiner believes it should be same one, therefore “a” in claim 22 line 9 should be changed to “said”, i.e. “to define said rearward housing base recess”.
As to claim 44, lines 12-13, the claim recites “said closed forwardly extending base wall.” There is insufficient antecedent basis for this term.
Claim 46 recites “said electrical conversion components” in the first and third lines on page 23. There is insufficient antecedent basis for this term. 
Claim 48 line 10 recites “said orifice.” There is insufficient antecedent basis for this term.
Claims 23-35, 37, and 41 depend from claim 22 and are rejected for the same reasons.
Claims 49-57 depend from claim 48 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over CN 201547604 to Libo (“Libo”) in view of CN 203298129 (“Chen”), and further in view of US 2012/0262921 to Boomgaarden et al. (“Boomgaarden”), and further in view of U.S 2015/0009677 to Catalano (“Catalano”).
Independent claims
Regarding claim 1:
An integral LED light fixture comprising: 
a housing base having an external housing base height; said housing base including: a forward housing base portion and a rearward housing base portion; a support at said rearward housing base portion; a forwardly-extending outer wall and a forwardly-disposed central portion defining with said forwardly-extending outer wall, a housing base recess in said housing base;  
said forward housing base portion, said rearward housing base portion, said support at said rearward housing base portion, said forwardly extending outer wall, and said forwardly disposed central portion being fixed relative to each other;
a socket base located within said forwardly-disposed central portion without extending rearwardly beyond said forwardly-extending outer wall and operatively connected to said rearward housing base portion of said housing base for making electrical connection with an incandescent light receptacle, said socket base transmitting electrical current with an incoming voltage from the incandescent light receptacle; and 
Libo discloses all of these elements as seen in Fig. 3. The LED light fixture has a housing base 4 having a forward portion (at the bottom of the fig) and a rearward portion (at the top of the fig) and necessarily an external height, a support (at the top of the fig, at 3), a forwardly extending outer wall around the outside of the fixture and a forwardly disposed central portion (the walls around the socket base 5) defining a housing base recess in the base (for example, where the LEDs 1 are in Fig. 3). All of these parts are attached to each other and therefore can be considered fixed relative to each other. Socket base 5 is located within the central portion without extending rearwardly beyond the outer wall and is operatively connected for making electrical connection to an incandescent light socket and transmitting current from the light socket.

a series of electrical components for generating LED illumination operatively connected to said housing base, said series of electrical components including: 
a printed circuit board comprising a forward printed circuit board side and a set of LED bulbs mounted on said forward printed circuit board side, . . . and electrical circuitry for transmitting electricity to actuate said set of LED bulbs,
. . .
said printed circuit board and said electrical conversion components being nested together to form a total nested height; said total nested height being less than said total cumulative height, and said socket base, said housing base, said printed circuit board and electrical conversion components being fixedly attached to each other; and 
Libo shows electrical components 1,2 for generating LED illumination, but not necessarily those claimed. Chen describes a LED light fixture and in Fig. 1 shows that there may be a PCB 7 including LED bulbs mounted on a forward side and circuitry 5 for transmitting electricity to power the bulbs. Lines 85-87. The PCB 7 and circuitry 5 are nested together as seen in Fig. 1, see also lines 65-66 (power supply 5 is in hole of LED board 7) such that their nested height is less than their total cumulative height. It would have been obvious to include the LED board and power supply circuitry (including conversion components described below) in a nested fashion as in Chen because that clearly permits a more compact structure. Alternatively it would have been obvious to include them in a nested fashion as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo differs from the claimed device because the elements are not nested, but nested components were known in the art as in Chen. A person of ordinary skill could have substituted nested for not nested and the result would have been predictable as the nested components operate in the same exact way—the LEDs produce light and the electrical components power the LEDs, they are merely disposed together in a more compact way. Following the combination all parts would apparently be fixedly attached to each other.

said set of LED bulbs being equidistantly located on said printed circuit on at least an imaginary ring on said printed circuit board;
This is not in Libo. Catalano teaches that in an LED lamp the LEDs may be placed on a PCB equidistantly in concentric rings. See Fig. 6A, [0076]. It would have been obvious to do so as this provides for a uniform output beam without requiring a dense pattern, as taught by Catalano.

said electrical circuitry including electrical conversion components for converting the electrical current received from said socket base to electrical current having the necessary characteristics for actuating said LED bulbs, said electrical conversion components and said printed circuit board having respective rearward-to-forward heights, said respective rearward-to-forward heights cumulatively having a total cumulative height;  
Neither of Libo or Chen describes electrical conversion components for converting current received from the socket base as claimed, though a person of ordinary skill would clearly recognize that standard LEDs cannot simply run directly off of the normal main AC line that is the typical incandescent receptacle. Boomgaarden teaches that an LED lamp may have a power conditioner, i.e. conversion circuitry for converting the current from an AC line to DC so that the LEDs can operate. [0006]; [0046]. See also for example 140,160,165 of Figs. 8,9,11. It would have been obvious to include such components so that the device will be useable with AC receptacles that are commonly found in homes.  

a lens removably attached to said housing base and enclosing said series of electrical conversion components, said lens and said housing base forming a cavity when said lens and said base are attached to each other;
Libo does not explicitly describe a lens. Boomgaarden shows that an LED light fixture may have an outer optic 115/315, i.e. a lens. It would have been obvious to include such a lens as it obscures the light sources and provides a more uniform light distribution, as taught by Boomgaarden at [0050] & [0068]. The lens may be removably attached as described at [0062]. When a lens is included it forms a cavity with the inside of the housing.

wherein said printed circuit board is fixedly mounted on said central portion and being located within said cavity, and wherein said LED bulbs face said lens; and wherein said set of LED bulbs emit illumination to be transmitted through said lens in response to electricity being transmitted by said electrical circuitry to actuate said set of LED bulbs; and wherein said housing base and said series of electrical components are fixed relative to each other, and remain unmoved relative to each other when said socket base makes an electrical connection with an incandescent receptacle for the operation of said integral LED light fixture.
As noted, it would have been an obvious simple substitution to orient the LEDs on an LED board with the circuitry in a hole within the middle of the board as in Chen. The examiner is envisioning, following the combination, a PCB 7 and driver circuitry 5 of Chen being located essentially where the driver 2 is in Libo. When this is done all of these limitations will be met. Note that in Chen the board may be screwed into the chassis, i.e. it is fixedly mounted. Line 65.

2. . . . wherein said housing base has an external housing base height and said lens has a lens height, said lens height being no greater than twice said external housing height. 
Boomgaarden’s lens, which was obvious to add above, is quite clearly not as thick as the housing.

47. . . .said housing base includes a vertical house base height above said support, and said forwardly extending central portion has a vertical central portion height above said support, and wherein neither said vertical house base height nor said vertical central portion height is less than fifty percent of the other. 
These portions necessarily have a height. It is not clear in Libo what relation the heights have with each other, whether neither is less than 50% of the other. However, if we assume that the curved portion corresponds to a lens, then the height of the central portion is more than 50% of the height of the housing. This disclosure, looking merely at what the figures appear to show, is just as good as the disclosure of the ‘270 patent.

    PNG
    media_image1.png
    387
    502
    media_image1.png
    Greyscale



Claims 14, 15, 17-19, 21-46, and 48-57 are rejected under 35 U.S.C. 103 as being unpatentable over Libo in view of Chen, and further in view of Boomgaarden.
Independent claims
Regarding claim 21:
An integral LED light fixture comprising: 
a housing base having a forward housing base portion and a rearward housing base portion, a forwardly-extending outer wall and a forwardly-extending central portion defining a housing base recess in said housing base, and 
. . .
a socket base operatively connected to said rearward housing base portion of said housing base for making electrical connection with an incandescent light receptacle, said socket base transmitting electrical current with an incoming voltage from the incandescent light receptacle; 
said socket base being located within the rearward housing base portion without extending rearwardly beyond said forwardly-extending outer wall; and 
Libo discloses all of these elements as seen in Fig. 3. The LED light fixture has a housing base 4 having a forward portion (at the bottom of the fig) and a rearward portion (at the top of the fig), a forwardly extending outer wall around the outside of the fixture and a forwardly extending central portion (the walls around the socket base 5) defining a housing base recess in the base (for example, where the LEDs 1 are in Fig. 3). Socket base 5 is located within the rearward housing base portion without extending rearwardly beyond the outer wall and is operatively connected for making electrical connection to an incandescent light receptacle and transmitting current having a voltage from the light receptacle.

wherein said forwardly-extending outer wall consists essentially of a continuous curve without any corners; 
Libo’s exterior wall seems to have corners. Boomgaarden Fig. 4 shows a similar light fixture where the exterior surface of the housing 110 may have a continuous curve without corners. It would have been obvious to use a continuous curve as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo differs from the claim by lacking a continuous curved housing, but this is in Boomgaarden. A person of ordinary skill could have made the housing smooth as Boomgaarden did, and the result would have been predictable as this does not change the operation of the device or any of its components, it may merely provide a different aesthetic appearance.

at least one electrical component for generating LED illumination operatively connected to said housing base, said at least one electrical component including: 
a printed circuit board comprising a set of LED bulbs, and electrical circuitry for transmitting electricity to actuate said set of LED bulbs; 
Libo shows electrical components 1,2 for generating LED illumination, a set of LEDs 1 and a circuit 2 connected to the socket base for actuating the LEDs. Potentially these are not the same as those claimed, in which case Chen describes a LED light fixture and in Fig. 1 shows that there may be a PCB 7 including LED bulbs mounted on a forward side and circuitry 5 for transmitting electricity to power the bulbs. Lines 85-87. It would have been obvious to include such components as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo potentially differs from the claimed device because the elements are not the same as those claimed, but those were known in the art as in Chen. A person of ordinary skill could have substituted one for another as they operate in the same exact way—the LEDs produce light and the electrical components power the LEDs.

said housing base and said printed circuit board having respective rearward-to-forward heights, said respective rearward-to-forward heights cumulatively having a total cumulative height; 
said printed circuit board and said forwardly-extending central portion being nested together to form a total nested height; said total nested height being less than said total cumulative height, and said socket base, said housing base and said printed circuit board being fixedly attached to each other; and 
It is not disclosed in Libo that the PCB and forwardly extending central portion are nested together so their nested height is less than the height of the housing base and PCB. Chen teaches that in an LED light fixture the PCB 7 may have an orifice to enable part of a forwardly extending central portion to extend through, nesting the elements such that their nested height is less than their cumulative non-nested height. It would have been obvious to do this as a simple substitution of known elements for another to achieve predictable results. MPEP 2143. I.B. The primary references lack features that are filled in by Chen, and the result of the combination would have been predictable because we are merely changing the shape of some parts, the operation of all parts is not changed and done in the normal way.
It is apparent that all of the socket base, housing base, and PCB would be fixedly attached. Nothing is going to be left loose inside the fixture. Furthermore, in Chen the LED board 7 is screwed to the housing chassis and the direr circuit is likewise fixed to the chassis. Lines 65-66.

a lens removably attached to said housing base and enclosing said at least one electrical component, 
Libo does not explicitly describe a lens. Boomgaarden shows that an LED light fixture may have an outer optic 115/315, i.e. a lens. It would have been obvious to include such a lens as it obscures the light sources and provides a more uniform light distribution, as taught by Boomgaarden at [0050] & [0068]. The lens may be removably attached as described at [0062].

wherein said housing base, each of said at least one electrical component, said printed circuit board including said set of LED bulbs and said electrical circuitry are fixed relative to each other.
In Chen the LED board 7 is screwed to the housing chassis and the driver circuit is likewise fixed to the chassis. Lines 65-66.

Regarding claim 22:
An integral LED light fixture comprising: 
a housing base including: 
a forward housing base recess; 
a rearward housing base recess; 
a closed forwardly-extending wall defining a rearwardmost rim, wherein said rearwardmost rim is configured to be substantially flush with a surface when the LED light fixture is mounted on the surface; and 
a central wall extending across said closed forwardly-extending wall and cooperating with said closed forwardly-extending wall to define a rearward housing base recess; 
a socket base extending rearwardly from said central wall without extending rearwardly beyond said rearwardmost rim for making electrical connection with a light bulb receptacle; 
Libo discloses all of these elements as seen in Fig. 3. The LED light fixture has a housing base 4 having a forward housing base recess (the interior at the bottom of the fig) and a rearward housing base portion (at the top of the fig where socket base 5 is located), a closed forwardly extending wall defining a rearwardmost rim (3) configured to be substantially flush with a surface when the fixture is mounted on the surface, and a central wall cooperating with the closed forwardly extending wall to define a rearward housing recess (where the socket base 5 is located). Socket base 5 extends rearwardly from the central wall without extending rearwardly beyond the rim for making electrical connection to a light bulb receptacle.

a removable lens configured to be attached to and cover said forward housing base recess, said removable lens and said housing base forming a cavity when said removable lens and said housing base are attached together;  
Libo does not explicitly describe a lens. Boomgaarden shows that an LED light fixture may have an outer optic 115/315, i.e. a lens. It would have been obvious to include such a lens as it obscures the light sources and provides a more uniform light distribution, as taught by Boomgaarden at [0050] & [0068]. The lens may be removably attached as described at [0062]. The lens forms a cavity with the inside of the housing.

said removable lens comprising a visible forwardmost lens portion for extending from said forward housing base recess and consisting of a continuous curve without any corners to render said visible forwardmost lens portion being less vulnerable to breakage and simultaneously covering the interior of said housing base;
Boomgaarden shows a few lenses, one of which is 115 seen in Fig. 4. The top of 115 that can be seen in Fig. 4 would correspond to the visible forwardmost portion extending from the housing base recess, and is quite clearly a continuous curve without corners that covers the interior of the housing base. To the extent that “being less vulnerable to breakage” is a requirement, Boomgaarden’s disclosure (or lack thereof) is at least as good as that of the ‘270 patent, and therefore meets this requirement if the ‘270 patent has written description support, i.e. if perhaps any curve whatsoever without corners is less vulnerable to breakage. 

electrical components located at least partially within said cavity, the electrical components comprising: a set of LEDs for emitting illumination; and an electric circuit electrically connected to said socket base for actuating said set of LEDs,
Libo shows electrical components 1,2 for generating LED illumination, a set of LEDs 1 and a circuit 2 connected to the socket base for actuating the LEDs. Potentially these are not the same as those claimed, in which case Chen describes a LED light fixture and in Fig. 1 shows that there may be a PCB 7 including LED bulbs mounted on a forward side and circuitry 5 for transmitting electricity to power the bulbs. Lines 85-87. It would have been obvious to include such components as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo potentially differs from the claimed device because the elements are not the same as those claimed, but those were known in the art as in Chen. A person of ordinary skill could have substituted one for another as they operate in the same exact way—the LEDs produce light and the electrical components power the LEDs.

wherein said housing base and said electrical components are fixed relative to each other, and
In Chen the LED board 7 is screwed to the housing chassis and the driver circuit 5 is likewise fixed to the chassis. Lines 65-66.

wherein each of said socket base and said electrical components are fixed relatively to each other. 
As just said, the housing base and electrical components are fixed. Additionally in Libo the socket base 5 will also be fixed to the housing base, there is no indication it can move.

Regarding claim 36:
An integral LED light fixture . . . said integral LED light fixture comprising: 
a housing base including: 
a forward housing base portion; 
a rearward housing base portion; 
a forwardly-extending outer wall forming an outer part of said housing base and defining a rearwardmost rim, wherein said rearwardmost rim is configured to be substantially flush with the ceiling when the LED light fixture is mounted to the ceiling; and 
a rearward housing base recess . . . a socket base located in said rearward housing base recess and extending rearwardly without extending rearwardly beyond said rearward rim; 
Libo discloses all of these elements as seen in Fig. 3. The LED light fixture has a housing base 4 having a forward housing base portion (at the bottom of the fig) and a rearward housing base portion (at the top of the fig), a closed forwardly extending wall defining a rearwardmost rim (3) configured to be substantially flush with a surface when the fixture is mounted on the surface, and a central wall cooperating with the closed forwardly extending wall to define a rearward housing recess (where the socket base 5 is located). Socket base 5 extends rearwardly from the central wall without extending rearwardly beyond the rim for making electrical connection to a light bulb receptacle.

[The integral LED light fixture] for installation on a ceiling for cooperating with a junction box assembly located in proximity to the ceiling, the junction box assembly having junction box wires for transmitting electricity from a power source, . . . [said rearward housing base recess] for receiving a portion of the junction box assembly when said LED light fixture is installed on the ceiling in operational proximity to the junction box
This is not in Libo. Boomgaarden teaches that an LED light fixture may have both an Edison style socket base and means for installing for operation with a junction box, including a mounting bracket for securing to the junction box. [0044], [0061]-[0063]. It would have been obvious to a person of ordinary skill to include such means for securing to a junction box in addition to the socket base in Libo, as it would permit the fixture to be retrofit into a more varied type of installation, as suggested by Boomgaarden and as would be apparent to a person of ordinary skill. The circuitry of all of the references implies wires connectable to an external power source to illuminate the LEDs. Given that the purpose of both Libo ([0004]) and Boomgaarden ([0053]) is to have a substantially flush mount, it is apparent that a person of ordinary skill would naturally have part of the assembly be in the rear recess on installation.

a lens configured to be attached to and cover said forward housing base portion, said lens and said housing base forming a cavity when said lens and housing base are operationally attached to each other;
Libo does not explicitly describe a lens. Boomgaarden shows that an LED light fixture may have an outer optic 115/315, i.e. a lens. It would have been obvious to include such a lens as it obscures the light sources and provides a more uniform light distribution, as taught by Boomgaarden at [0050] & [0068]. The lens may be removably attached as described at [0062]. The lens forms a cavity with the inside of the housing.

electrical components located at least partially within said cavity, said electrical components comprising: a printed circuit board; and an electric circuit comprising: a set of LED bulbs attached to said printed circuit board for emitting illumination in response to receiving electricity; and electric leads operatively connected to said set of LED bulbs, said electric leads being operatively connectable to an electric source for actuating said LEDs to transmit electricity to said set of LED bulbs, and
Libo shows electrical components 1,2 for generating LED illumination, but not necessarily those claimed. Chen describes a LED light fixture and in Fig. 1 shows that there may be a PCB 7 including LED bulbs mounted on a forward side and circuitry 5 for transmitting electricity to power the bulbs. Lines 85-87. There are necessarily leads connecting the elements, or at the very least it would have been obvious to include leads as a means for connecting elements electrically. It would have been obvious to include such components as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo potentially differs from the claimed device because the elements are not the same as those claimed, but those were known in the art as in Chen. A person of ordinary skill could have substituted one for another as they operate in the same exact way—the LEDs produce light and the electrical components power the LEDs.

wherein said housing base and said electrical components are fixed relative to each other.
In Chen the power supply 5 is fixed on the chassis. Line 66.

Regarding claim 38:
An integral LED light fixture for operative attachment to a socket extending from a socket-holding surface, said integral LED light fixture comprising: 
a housing base including: 
a forward housing base portion; 
a rearward housing base portion; 
a closed forwardly-extending wall structure, said closed forwardly-extending wall structure comprising a forward portion and a rearward portion, said rearward portion defining at least one rearwardmost rim, said at least one rearwardmost rim being configured to be substantially flush with a socket-holding surface when the LED light fixture is mounted on the surface; and 
a central wall extending across said rearward portion to form a rearward housing base recess; 
a socket base extending from said central wall into said rearward housing base recess without extending rearwardly beyond said at least one rearwardmost rim for making electrical connection with a socket extending from a socket-holding surface; 
Libo discloses all of these elements as seen in Fig. 3. The LED light fixture has a housing base 4 having a forward housing base portion (at the bottom of the fig) and a rearward housing base portion (at the top of the fig), a closed forwardly extending wall defining a rearwardmost rim (3) configured to be substantially flush with a surface when the fixture is mounted on the surface, and a central wall cooperating with the closed forwardly extending wall to define a rearward housing recess (where the socket base 5 is located). Socket base 5 extends rearwardly from the central wall without extending rearwardly beyond the rim for making electrical connection to a socket extending from a socket-holding surface.

a forward lens attachable to attach to and cover said forward housing base portion to form a cavity; and 
Libo does not explicitly describe a lens. Boomgaarden shows that an LED light fixture may have an outer optic 115/315, i.e. a lens. It would have been obvious to include such a lens as it obscures the light sources and provides a more uniform light distribution, as taught by Boomgaarden at [0050] & [0068]. The lens may be removably attached as described at [0062]. The lens forms a cavity with the inside of the housing.

electrical components located at least partially within said cavity, said electrical components comprising: a set of LED bulbs for emitting illumination; and an electric circuit electrically connected to said socket base for actuating said set of LED bulbs,
Libo shows electrical components 1,2 for generating LED illumination, but not necessarily those claimed. Chen describes a LED light fixture and in Fig. 1 shows that there may be a PCB 7 including LED bulbs mounted on a forward side and circuitry 5 for transmitting electricity to power the bulbs. Lines 85-87. It would have been obvious to include such components as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo potentially differs from the claimed device because the elements are not the same as those claimed, but those were known in the art as in Chen. A person of ordinary skill could have substituted one for another as they operate in the same exact way—the LEDs produce light and the electrical components power the LEDs.

wherein said housing base and said electrical components are fixed relative to each other.
In Chen the power supply 5 is fixed on the chassis. Line 66.

Regarding claim 42:
42. An integral LED light fixture comprising: 
a housing base including: a forwardly-extending closed general cylindrical outer wall forming a closed interior and defining a rearward end and an open forward cylindrical end with at least one lens-engaging protuberance, said outer wall having a central longitudinal axis, and . . .
a central wall extending traversely across said closed interior to define a forward housing base portion and a rearward housing base recess, said rearward housing base recess terminating in a rearwardmost rim, said forward housing base portion and said rearward housing base recess having a common central longitudinal axis; and 
said forward housing base portion, said rearward housing base recess and said central wall being fixed relative to each other; 
a socket base located in said rearward housing base recess without extending rearwardly beyond said rearwardmost rim for making an electrical connection with an incandescent light receptacle, and said socket base transmitting electrical current with an incoming voltage from the incandescent light receptacle; 
said socket base being operatively connected to said housing base; and 
Libo discloses all of these elements as seen in Fig. 3. The LED light fixture has a housing base 4 having a forwardly-extending closed general cylindrical outer wall forming a closed interior and defining a rearward end and an open forward cylindrical end, said outer wall having a central longitudinal axis, a central wall as claimed just below where the socket base 5 is located, a forward housing base recess (the interior at the bottom of the fig) and a rearward housing base recess (at the top of the fig where socket base 5 is located). Socket base 5 extends rearwardly from the central wall without extending rearwardly beyond the rim for making electrical connection to a light bulb receptacle. All of the said forward housing base portion, said rearward housing base recess and said central wall being fixed relative to each other.
The examiner has already taken Official Notice that a “lens engaging protuberance”, i.e. the tab of claim 31, was well known in the art. See rejection of claim 31 below and previously. This was never challenged and therefore is considered admitted prior art. It would have been obvious to include such a structure as a means for holding the lens to the fixture and have the capability of easily removing it to access the interior cavity as needed.

a printed circuit board located in said forward housing base portion, said printed circuit board comprising: 
a generally disc-like printed circuit board body, said generally disc-like printed circuit board body having a forward side, a rearward side, and a longitudinal printed circuit board central axis coaxial with said common central longitudinal axis; 
at least one array of LED bulbs attached to the forward side of said generally disc- like printed circuit board body, said at least one array of LED bulbs being generally radially located with respect to said central longitudinal axis; and 
electrical circuitry attached to said generally disc-like printed circuit board body and operationally connected to said printed circuit board for selectively effecting the transmitting of electricity to said printed circuit board to energize said at least one array of LED bulbs to effect illumination of said at least one array of LED bulbs, and for selectively terminating the transmission of electricity to said printed circuit board; and 
Libo shows electrical components 1,2 for generating LED illumination, but not necessarily those claimed. Chen describes a LED light fixture and in Fig. 1 shows that there may be a disc shaped PCB 7 including LED bulbs mounted on a forward side and circuitry 5 for transmitting electricity to power the bulbs. Lines 85-87. The LED bulbs appear to be generally radially disposed on the PCB with respect to a central longitudinal axis. To the extent this may not be explicitly shown, the examiner takes Official Notice that this is well known, and would have been obvious in order to provide more uniformity of light. This use of Official Notice was not previously challenged and is taken as admitted prior art. In Chen the LED board 7 is screwed to the housing chassis and the driver circuit 5 is likewise fixed to the chassis. Lines 65-66. There is necessarily also a rearward side. It would have been obvious to include such components as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo potentially differs from the claimed device because the elements are not the same as those claimed, but those were known in the art as in Chen. A person of ordinary skill could have substituted one for another as they operate in the same exact way—the LEDs produce light and the electrical components power the LEDs. 
To the extent Chen’s circuitry may not be “selectively” effecting or terminating the transmission of electricity, the examiner has already taken Official Notice that it was well known that such a lamp may have an on-off switch, as to claim 19. This Official Notice was never challenged and has been taken as admitted prior art. It would have been obvious to include a switch to add convenience for the user to be able to control the operation of the fixture, just as in the rejection of claim 19. A switch will necessarily provide for selective operation.

a lens removably attached to said open forward cylindrical end of said housing base, said lens transmitting illumination emitted by said at least one array of LED bulbs, said lens including; 
a lens base cylindrical rearward end, dimensioned for enabling said lens to be received in said open forward cylindrical end of said generally cylindrical outer wall of said housing base, said lens base cylindrical rearward end comprising structure for cooperating with said at least one lens-engaging protuberance of said housing base to removably retain said lens in said open forward cylindrical end of said housing base, and 
a generally cylindrical exposed-lens-base-portion located forwardly of said lens base cylindrical rearward end, said generally cylindrical exposed-lens-based-portion being proximate said forward end of said housing base and having approximately the same diameter as said open forward cylindrical open end of said housing base wherein said generally cylindrical exposed-lens-based-portion is proximate said open forward cylindrical end of said housing base, 
Libo does not explicitly describe a lens. Boomgaarden shows that an LED light fixture may have an outer optic 115/315, i.e. a lens. It would have been obvious to include such a lens as it obscures the light sources and provides a more uniform light distribution, as taught by Boomgaarden at [0050] & [0068]. The lens may be removably attached as described at [0062]. 
Boomgaarden shows a few lenses, one of which is 115 seen in Fig. 4. Again, the “lens engaging protuberance” was already well known as discussed above, and likewise the structure for cooperating with such a protuberance was known. The Boomgaarden lens fitted with such structure clearly meets all of these requirements.

said outer wall [of the housing base] having an exterior surface comprising a housing base gentle curve with no sharp corners to reduce the likelihood of breakage of said housing base;
. . .
said generally cylindrical exposed-lens-based-portion having a gentle curve essentially the same as said housing base gentle curve to provide the appearance of a single component with said lens base.
Boomgaarden Fig. 4 shows that the exterior surface of the housing 110 and the lens may each have a gentle curve with no sharp corners, and that the curves be essentially the same. To the extent that “reduce the likelihood of breakage” or “provide the appearance of a single component” is a requirement, Boomgaarden’s disclosure (or lack thereof) is at least as good as that of the ‘270 patent, and therefore meets this requirement if the ‘270 patent has written description support, i.e. if perhaps any curve whatsoever without corners is less vulnerable to breakage.

Regarding claim 44:
44. An integral LED light fixture for attachment to an electrical receptacle located in a light fixture support surface, said integral LED light fixture comprising: 
a housing base including: 
a closed outer wall surface facing the exterior of said integral LED light fixture; 
a closed inner wall surface opposite said closed outer wall surface, and facing the interior of said integral LED light fixture; 
a rearward rim connecting the rearward ends of each of said closed outer wall surface and said closed inner wall surface for engaging the light fixture support surface wherein the electrical receptacle is located; 
a forward rim connecting the forward end of each of said closed outer wall surface and said closed inner wall surface; and 
a transverse wall for traversing at least a portion of said closed forwardly extending base wall to define a rearward recess within said transverse wall; 
. . .
a socket base at least partially located in said rearward recess, without extending rearwardly beyond said rearward rim to enable said rearward rim to engage the support surface and to provide operational access of said socket base to the electrical receptacle; and 
Libo discloses all of these elements as seen in Fig. 3. The LED light fixture has a housing base 4 having a closed outer wall and a closed inner wall around the periphery of the fixture, a rearward and forward rim connecting the rear and forward ends of these walls forward housing base recess (the interior at the bottom of the fig) and a rearward recess within a transverse wall (at the top of the fig where socket base 5 is located). Socket base 5 extends rearwardly from the central wall without extending rearwardly beyond the rim for making electrical connection to a light bulb receptacle.

a printed circuit board located forwardly of said transverse wall, said printed circuit board being fixed with respect to said transverse wall, said printed circuit board comprising: 
a forward surface; 
a rearward surface; and 
at least one light emitting diode located on said forward surface and electrical circuitry at least partly located on said rearward surface of said printed circuit board for transmitting electricity to said at least one light emitting diode to effect the illumination of said at least one light emitting diode; and 
Libo shows electrical components 1,2 for generating LED illumination, but not necessarily those claimed. Chen describes a LED light fixture and in Fig. 1 shows that there may be a PCB 7 including LED bulbs mounted on a forward side and circuitry 5 for transmitting electricity to power the bulbs. Lines 85-87. In Chen the LED board 7 is screwed to the housing chassis and the driver circuit 5 is likewise fixed to the chassis. Lines 65-66. There is necessarily also a rearward side. It would have been obvious to include such components as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo potentially differs from the claimed device because the elements are not the same as those claimed, but those were known in the art as in Chen. A person of ordinary skill could have substituted one for another as they operate in the same exact way—the LEDs produce light and the electrical components power the LEDs.
Libo and Chen do not teach that at least one of the electrical components can be located on the rearward side of the PCB holding the LEDs. As noted above re: claim 1, it would have been obvious to a person of ordinary skill to include the power conditioner of Boomgaarden so that the LEDs may be powered by an AC source. Boomgaarden additionally shows embodiments where the power conditioner may be located on the rear side, opposite of the LEDs, such as conditioner 165 of Fig. 11. In such a case there would be electrical components on the rear side of the board, as the conditioner must ultimately be connected to the LEDs. It would have been obvious to do so as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo and Chen potentially differs from the claimed device because the elements are not the same as those claimed, but those were known in the art as in Boomgaarden. A person of ordinary skill could have substituted one for another as they operate in the same exact way—the LEDs produce light and the electrical components power the LEDs, they are merely located in a slightly different location within the device, and Boomgaarden itself lists them as alternatives.

a removable lens removably attached to forward rim of said base, said removable lens including: a rearwardmost lens portion for extending into the forwardmost portion of said closed inner wall surface; and a light transmitting forwardly extending portion extending forwardly from said forward rim of said base, said forwardly extending portion consisting essentially of a continuous curve without any corners.
Libo does not explicitly describe a lens. Boomgaarden shows that an LED light fixture may have an outer optic 115/315, i.e. a lens. It would have been obvious to include such a lens as it is light transmitting but obscures the light sources and provides a more uniform light distribution, as taught by Boomgaarden at [0050] & [0068]. The lens may be removably attached as described at [0062]. 
Boomgaarden shows a few lenses, one of which is 115 seen in Fig. 4. The top of 115 that can be seen in Fig. 4 would correspond to the forwardly extending portion extending from the housing, and is quite clearly a continuous curve without corners. A rearwardmost portion extends into the forwardmost portion of the housing, i.e. the closed inner wall surface.

Regarding claim 46:
An integral LED light fixture comprising: 
a housing base including: a forward housing base portion and a rearward housing base portion, and a support at said rearward housing base portion, said forward housing base portion defining a forwardly-extending outer wall, . . . and a forwardly-extending central portion defining a housing base recess in said housing base; said forward housing base portion, said rearward housing base portion, said support at said rearward housing base portion, said forwardly-extending outer wall, and said forwardly extending central portion being fixed relative to each other; 
a socket base located within the forwardly-extending central portion without extending rearwardly beyond said forwardly-extending outer wall and operatively connected to said rearward housing base portion of said housing base for making electrical connection with an incandescent light receptacle, said socket base transmitting electrical current with an incoming voltage from the incandescent light receptacle; and 
Libo discloses all of these elements as seen in Fig. 3. The LED light fixture has a housing base 4 having a forward portion (at the bottom of the fig) and a rearward portion (at the top of the fig) and necessarily an external height, a support (at the top of the fig, at 3), a forwardly extending outer wall around the outside of the fixture and a forwardly disposed central portion (the walls around the socket base 5) defining a housing base recess in the base (for example, where the LEDs 1 are in Fig. 3). All of these parts are attached to each other and therefore can be considered fixed relative to each other. Socket base 5 is located within the central portion without extending rearwardly beyond the outer wall and is operatively connected for making electrical connection to an incandescent light socket and transmitting current from the light socket. All of the portions are fixed relative to each other.

. . . said forwardly-extending outer wall consists essentially of a continuous curve without any corners, . . . 
Libo’s exterior wall seems to have corners. Boomgaarden Fig. 4 shows a similar light fixture where the exterior surface of the housing 110 may have a continuous curve without corners. It would have been obvious to use a continuous curve as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo differs from the claim by lacking a continuous curved housing, but this is in Boomgaarden. A person of ordinary skill could have made the housing smooth as Boomgaarden did, and the result would have been predictable as this does not change the operation of the device or any of its components, it may merely provide a different aesthetic appearance.

a series of electrical components for generating LED illumination operatively connected to said housing base, said series of electrical components including: 
a printed circuit board comprising a forward printed circuit board side and a set of LED bulbs mounted on said forward printed circuit board side, and electrical circuitry for transmitting electricity to actuate said set of LED bulbs; said printed circuit board and said electrical conversion components being nested together to form a total nested height; 
said total nested height being less than said total cumulative height, and said socket base, said housing base, said printed circuit board and electrical conversion components being fixedly attached to each other; and 
Libo shows electrical components 1,2 for generating LED illumination, but not necessarily those claimed. Chen describes a LED light fixture and in Fig. 1 shows that there may be a PCB 7 including LED bulbs mounted on a forward side and circuitry 5 for transmitting electricity to power the bulbs. Lines 85-87. The PCB 7 and circuitry 5 are nested together as seen in Fig. 1, see also lines 65-66 (power supply 5 is in hole of LED board 7) such that their nested height is less than their total cumulative height. It would have been obvious to include the LED board and power supply circuitry (including conversion components described below) in a nested fashion as in Chen because that clearly permits a more compact structure. Alternatively it would have been obvious to include them in a nested fashion as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo differs from the claimed device because the elements are not nested, but nested components were known in the art as in Chen. A person of ordinary skill could have substituted nested for not nested and the result would have been predictable as the nested components operate in the same exact way—the LEDs produce light and the electrical components power the LEDs, they are merely disposed together in a more compact way. Following the combination all parts would apparently be fixedly attached to each other.
Electrical conversion components were not exactly properly introduced into the claim (see 112(b) rejection above). But to the extent that the claim requires them, neither of Libo or Chen describes electrical conversion components for converting current received from the socket base as claimed, though a person of ordinary skill would clearly recognize that standard LEDs cannot simply run directly off of the normal main AC line that is the typical incandescent receptacle. Boomgaarden teaches that an LED lamp may have a power conditioner, i.e. conversion circuitry for converting the current from an AC line to DC so that the LEDs can operate. [0006]; [0046]. See also for example 140,160,165 of Figs. 8,9,11. It would have been obvious to include such components so that the device will be useable with AC receptacles that are commonly found in homes.  

a lens removably supported by said housing base and enclosing said series of electrical components, said lens and said housing base forming a cavity when said lens and said base are attached to each other; 
Libo does not explicitly describe a lens. Boomgaarden shows that an LED light fixture may have an outer optic 115/315, i.e. a lens. It would have been obvious to include such a lens as it obscures the light sources and provides a more uniform light distribution, as taught by Boomgaarden at [0050] & [0068]. The lens may be removably supported as described at [0062]. When a lens is included it forms a cavity with the inside of the housing.

wherein said printed circuit board is fixedly mounted on said central portion and being located with said cavity, and wherein said LED bulbs face said lens, and wherein said set of LED bulbs emit illumination to be transmitted through said lens in response to electricity being transmitted by said electrical circuitry to actuate said set of LED bulbs; 
and wherein said housing base and said series of electrical components are fixed relative to each other, and remain unmoved relative to each other when said socket base makes an electrical connection with an incandescent receptacle for the operation of said integral LED light fixture.
As noted, it would have been an obvious simple substitution to orient the LEDs on an LED board with the circuitry in a hole within the middle of the board as in Chen. The examiner is envisioning, following the combination, a PCB 7 and driver circuitry 5 of Chen being located essentially where the driver 2 is in Libo. When this is done all of these limitations will be met. Note that in Chen the board may be screwed into the chassis, i.e. it is fixedly mounted. Line 65.

Regarding claim 48:
An integral LED light fixture comprising: 
a housing base including a longitudinal central axis, said housing base comprising: 
an outer wall configured to define an outer housing base wall with a continuous curved surface without any corners; 
an annular central wall coaxial with said longitudinal central axis, said annular central wall traversing said outer housing base wall and dividing said housing base into a forward housing base portion and a rearward housing base portion, said rearward housing base portion cooperating with said annular central wall to define a rearward recess, and said rearward housing base portion further including a rearwardmost rim; 
a socket base extending through said orifice without extending beyond said rearwardmost rim and operatively connected to said rearward housing base portion for making electrical connection with an incandescent light receptacle for transmitting electrical current with an incoming voltage from the incandescent receptacle; 
Libo discloses all of these elements as seen in Fig. 3. The LED light fixture has a housing base 4 having a forward housing base recess (the interior at the bottom of the fig) and a rearward housing base portion (at the top of the fig where socket base 5 is located), a closed forwardly extending wall defining a rearwardmost rim (3) configured to be substantially flush with a surface when the fixture is mounted on the surface, and a central wall cooperating with the closed forwardly extending wall to define a rearward housing recess (where the socket base 5 is located). Socket base 5 extends rearwardly from the central wall without extending rearwardly beyond the rim for making electrical connection to a light bulb receptacle.

. . . with a continuous curved surface without any corners; . . .
Libo’s exterior wall seems to have corners. Boomgaarden Fig. 4 shows a similar light fixture where the exterior surface of the housing 110 may have a continuous curve without corners. It would have been obvious to use a continuous curve as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo differs from the claim by lacking a continuous curved housing, but this is in Boomgaarden. A person of ordinary skill could have made the housing smooth as Boomgaarden did, and the result would have been predictable as this does not change the operation of the device or any of its components, it may merely provide a different aesthetic appearance.

a non-conductive board for holding electronic components in an electronic circuit located on the forward side of said annular central wall, and including at least one LED bulb; and 
electrical circuitry for activating said at least one LED bulb, and 
Libo shows electrical components 1,2 for generating LED illumination, a set of LEDs 1 and a circuit 2 connected to the socket base for actuating the LEDs. Potentially these are not the same as those claimed, in which case Chen describes a LED light fixture and in Fig. 1 shows that there may be a PCB 7 including LED bulbs mounted on a forward side and circuitry 5 for transmitting electricity to power the bulbs. Lines 85-87. It would have been obvious to include such components as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo potentially differs from the claimed device because the elements are not the same as those claimed, but those were known in the art as in Chen. A person of ordinary skill could have substituted one for another as they operate in the same exact way—the LEDs produce light and the electrical components power the LEDs.

switching apparatus for selectively actuating and deactuating said at least one LED bulb.
To the extent Chen may not have such a switching apparatus, the examiner has already taken Official Notice that it was well known that such a lamp may have an on-off switch, as to claim 19. This Official Notice was never challenged and has been taken as admitted prior art. It would have been obvious to include a switch to add convenience for the user to be able to control the operation of the fixture, just as in the rejection of claim 19. Such a switch will selectively actuate the bulbs.
Dependent claims
14. . . . wherein said integral LED light fixture is devoid of a reflector. 
15. . . .wherein said LED light fixture is devoid of a solid heat sink. 
Libo does not show a reflector or heat sink.

17. . . .further including junction box components for enabling said integral LED light fixture to alternatively be installed to operate with a junction box, said junction box components comprising: a mounting plate for being secured to the junction box, and said housing base and said series of electrical components being operatively connectable to said mounting plate; an incandescent light bulb socket assembly operatively connectable to said socket base, said incandescent light bulb assembly being electrically connectable with said socket base; and electrical wires connectable to an external electric power source to effect the illumination by said set of LED bulbs.
This is not in Libo. Boomgaarden teaches that an LED light fixture may have both an Edison style socket base and means for installing for operation with a junction box, including a mounting bracket for securing to the junction box. [0044], [0061]-[0063]. It would have been obvious to a person of ordinary skill to include such means for securing to a junction box in addition to the socket base in Libo, as it would permit the fixture to be retrofit into a more varied type of installation, as suggested by Boomgaarden and as would be apparent to a person of ordinary skill. The circuitry of all of the references implies wires connectable to an external power source to illuminate the LEDs.

18. . . .wherein said lens is composed of translucent plastic PMMA and configured to eliminate LED pixelation. 
 The references do not clearly teach this, though Boomgaarden does teach that the lens may be plastic and eliminate any pixilation. [0050]. PMMA is a known material often used for optical elements like lenses and diffusers. It would have been obvious to use PMMA as the lens as the selection of a known material based on its suitability for its intended use is generally obvious. MPEP 2144.07.

19. . . . and further including an on-off pull switch. 
The examiner takes Official Notice that on-off pull switches for lamps were known in the art. It would have been obvious to include one to add convenience for the user to be able to control the operation of the fixture. This use of Official Notice was not previously challenged and therefore is taken as admitted prior art.

23. . . . said electrical components are operationally mounted on at least one printed circuit board, and said electrical components comprise at least a portion of said set of LEDs and at least a portion of said electric circuit.
24. . . .said at least one printed circuit board is located in said cavity.
As noted above in Chen the LEDs are included on PCBs. The location is not explicitly given but it is apparent it would be inside the cavity, which is basically just defined as the inside of the fixture. At least a portion of the electric circuit must likewise be on the LEDs as the circuit is attached to the LEDs on the board. 

25. . . . said socket base extends from said central wall into said rearward housing base recess.
The socket base 5 of Libo is as claimed.

26. . . .wherein said printed circuit board is at least partially fixed to said central wall.
As noted above, in Chen the board 7 may be screwed to the chassis.

27. . . . wherein said surface to which said rearmost rim is configured to be substantially flush with the surface of a ceiling.
The rear rim of Libo will be substantially flush with a ceiling when installed at a ceiling bulb socket.

28. . . . further comprising at least one printed circuit board, each of said at least one printed circuit board including a rearward side, and wherein at least one of said electrical components is located on the rearward side of said at least one printed circuit board.
Libo and Chen do not teach that at least one of the electrical components can be located rearward of the PCB holding the LEDs. As noted above re: claim 1, it would have been obvious to a person of ordinary skill to include the power conditioner of Boomgaarden so that the LEDs may be powered by an AC source. Boomgaarden additionally shows embodiments where the power conditioner may be located on the rear side, opposite of the LEDs, such as conditioner 165 of Fig. 11. In such a case there would be electrical components on the rear side of the board, as the conditioner must ultimately be connected to the LEDs. It would have been obvious to do so as a simple substitution of a known element for another to obtain predictable results. MPEP 2143 I.B. Libo and Chen potentially differs from the claimed device because the elements are not the same as those claimed, but those were known in the art as in Boomgaarden. A person of ordinary skill could have substituted one for another as they operate in the same exact way—the LEDs produce light and the electrical components power the LEDs, they are merely located in a slightly different location within the device, and Boomgaarden itself lists them as alternatives.

29. . . . said at least one printed circuit board is fixed with respect to said housing base.
30. . . . said at least one printed circuit board is fixed with respect to said housing base by at least one fastener, and said at least one printed circuit board is removable and replaceable by withdrawing the at least one fastener and reinserting a fastener through a printed circuit board.
As noted above, in Chen the board 7 may be screwed to the chassis.

31. . . .wherein said closed forwardly-extending wall is cylindrical and includes a forwardly extending interior wall surface, and wherein said LED light fixture further comprises at least one tab projecting inwardly from said forwardly-extending interior wall surface for cooperating with said lens to position said lens for connection to said housing base.
The housing of Libo includes a forwardly extending interior wall surface that is cylindrical, but there is not clearly a tab projecting inward to cooperate with the lens to position and connect it to the base. The examiner takes Official Notice that it was known that a lens of a light fixture may cooperate with a tab on the housing to connect the lens. Often there would be a groove, and the lens may be rotated such that the groove and tab hold the lens in place when in one position, but after rotating the lens may be removed. It would have been obvious to include such a structure as a means for holding the lens to the fixture and have the capability of easily removing it to access the interior cavity as needed. This use of Official Notice was not previously challenged and therefore is taken as admitted prior art.

32. . . .wherein said housing base comprises a forwardmost rim having a circular shape, and wherein said at least one printed circuit board comprises a single printed circuit board including a perimeter with a generally circular shape, said single printed circuit board having a smaller diameter than the diameter of said forwardmost rim and said single printed circuit board is coaxial with said forwardmost rim.
The housing base as in Libo has a generally circular shape, and the PCB as shown in Chen and deemed obvious also has a generally circular shape. The base may be considered to have a forwardmost rim at the edge of the lamp, therefore the PCB in Chen will have a smaller diameter than that of the forwardmost rim of the base. The LED PCB would naturally be coaxial, i.e. at the center of the device, so that the emitted light is uniform, and indeed Chen depicts the PCB coaxial with the center.

33. . . .wherein said closed forwardly-extending wall comprises a lens retaining structure for cooperating with said lens to assist in retaining said lens on said housing base.
Boomgaarden describes various ways of attaching the lens to the housing. [0062]. As one example, Boomgaarden describes an “insert-and-rotate action” where legs in the optic engage openings in the housing. These do the same exact thing as the elements 56/80 of the ‘270 patent in substantially the same way with substantially the same result—quick and easy securing and removal of the lens and the lamp—and are at least equivalents to those elements of the ‘270 patent.
The examiner additionally had already previously taken Official Notice of this feature re: claim 31 (housing having a tab cooperating with lens to connect to base), that Official Notice was never challenged, and the feature was taken as admitted prior art. These structures are therefore alternatively obvious for the same reason as claim 31, discussed above.

34. . . . further comprising at least one fastener for operatively fixing said at least one printed circuit board to said central wall.
As noted above, in Chen the board 7 may be screwed to the chassis.

35. . . . further including junction box components for enabling said LED light fixture to alternatively be operatively attached to a junction box, said junction box components comprising: a mounting plate for being secured to a junction box, wherein said housing base and at least a portion of electrical components being operatively connectable to said mounting plate; and electrical wires connectable to an external power source to effect the illumination of said set of LEDs.
See the rejection of claim 17 above.

37. . . . wherein said at least one printed circuit board is attached to said central wall.
As noted above, in Chen the board 7 may be screwed to the chassis.

39. . . .and further including at least one printed circuit board, wherein at least a portion of said set of LED bulbs and at least a portion of said electric circuit being operatively attached to said at least one printed circuit board.
40. . . .wherein said at least one printed circuit board is located in said cavity.
In Chen the LEDs are included on PCB 7. The location is not explicitly given but it is apparent it would be inside the cavity, which is basically just defined as the inside of the fixture. The circuit is necessarily “operatively attached” to the PCB as it powers the LEDs.

41. . . . wherein said forwardly extending outer wall includes an exterior surface and an interior surface; and wherein said LED light fixture further comprises: 
a printed circuit board located on the forward side of said central wall; and at least one forwardly extending printed circuit board support extending between central wall and said at least one printed circuit board for supporting said at least one printed circuit board forwardly from said central wall.
This general structure is shown in Libo, and again the examiner envisions the PCB following the combination will be located on the center portion of Libo, beneath the socket and roughly where element 2 is now shown. This would meet the claim.

43. . . . and further including a forwardly-disposed and outwardly extending rim located around said open forward cylindrical end.
When Libo is combined with Boomgaarden, there will be a rim as claimed at the open cylindrical end where the lens meets the housing. 

45. . . . wherein a forward portion of said closed inner wall comprises an inner wall portion of a releasable locking structure and a forward portion of said removable lens comprises a removable locking structure, and said releasable locking structure and said removable locking structure cooperating to reliably lock said removable lens and said house base together.
Boomgaarden describes various ways of attaching the lens to the housing. [0062]. As one example, Boomgaarden describes an “insert-and-rotate action” where legs in the optic engage openings in the housing. These do the same exact thing as the elements 56/80 of the ‘270 patent in substantially the same way with substantially the same result—quick and easy securing and removal of the lens and the lamp—and are at least equivalents to those elements of the ‘270 patent.
The examiner additionally had already previously taken Official Notice of this feature re: claim 31 (housing having a tab cooperating with lens to connect to base), that Official Notice was never challenged, and the feature was taken as admitted prior art. These structures are therefore alternatively obvious for the same reason as claim 31, discussed above.

49. . . . wherein said non-conductive board for holding electronic components in an electronic circuit is a printed circuit board.
Chen’s electric components include a circuit board.

50. . . .said printed circuit board is attached to the forward side of said annular central wall.
53. . . .said non-conductive board for holding electronic components is located forwardly of said socket base.
54. . . .said non-conductive board comprises a disc-like configuration.
55. . . .said non-conductive board is disc shaped, and said non-conductive board has said longitudinal central axis coaxial with said longitudinal central axis.
56. . . .said non-conductive board is separated from said socket base and located forwardly from said socket base when said LED light fixture is mounted on a ceiling for operation.
57. . . .said annular central wall includes a central longitudinal axis coincident with said longitudinal wall axis of said housing base and includes a planar construction.
As discussed above re: claims 1, 46, the examiner is envisioning, following the combination, of Libo and Chen, a PCB 7 and driver circuitry 5 of Chen being located essentially where the driver 2 is in Libo. Again the board in Chen may be screwed into the chassis. Thus it is attached to the forward side of the annular central wall. The circuit board as combined is separate from and forward of the socket base, disc shaped, and has a central longitudinal axis coaxial with the axis of the housing and center wall. The center wall is planar as seen in Libo and also has a longitudinal axis coaxial with the housing.

51. . . . further including a lens, said lens comprising: a rearwardmost portion dimensioned for fitting inside of said rearward housing base portion; and a forwardmost portion with a continuous curve without any corners, said forewardmost portion covering said printed circuit board and said annular central wall.
Libo does not explicitly describe a lens. Boomgaarden shows that an LED light fixture may have an outer optic 115/315, i.e. a lens. It would have been obvious to include such a lens as it obscures the light sources and provides a more uniform light distribution, as taught by Boomgaarden at [0050] & [0068]. As can be seen in the figures, the forward part of the lens (sticking out) has a continuous curve without corners, and the rear part may fit inside the base. Boomgaarden describes various ways of attaching the lens to the housing, including an “insert-and-rotate action” where legs in the optic engage openings in the housing, i.e. the lens is dimensioned for fitting inside. [0062]. When a lens is included it forms a cavity that will cover the PCB and central wall.

52. . . .said outer housing base wall of said housing base includes an outer housing base wall height taken along said longitudinal axis, and said lens includes a lens height taken along said longitudinal axis, and wherein said outer housing base wall height and said lens height are within 25 per cent of each other. 
The housing and lens in the device of the combination necessarily have heights. Boomgaarden Fig. 4 shows that the lens and housing have approximately the same height, thus they are within 25% of each other. While more specific dimensions are not given, this disclosure is just as good as that of the ‘270 patent, see the 112(a) discussion above.



Allowable Subject Matter
Claims 3-13 and 16 would be objected to as being dependent upon a rejected base claim, and being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, but are subject to correction of the issues described above. Claim 20 would be allowable over the prior art but remains subject to the issues above. Reasons were given in the 6/8/2021 Final Rejection at page 30.

Response to Argument
Applicant did not provide any substantive arguments in the Response. The previous response was not entered as defective, but the arguments will be addressed to advance prosecution. Applicant argued that Libo and Chen do not meet the claims. Applicant argues that several things are lacking in Libo, but these are things that the examiner relied on other references to show. Applicant argues that Chen is different with different characteristics, with a simple and inexpensive construction, but it is not explained why these arguments show the claims are patentable over theses references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        Conferees: 

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992